Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection and 103 rejection of the Non-Final office action mailed 10/28/2021, have been overcome by the applicant’s arguments and the amendment. However, Double Patenting was remaining in the current application. Examiner contacted applicant for resolve the Double Patenting issue. Applicant agreed to file electronic Terminal Disclaimer. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Maria (NPL: DataGenCARS: A generator of synthetic data for the evaluation of context- aware recommendation systems, 2017) teaches method of generating synthetic data based on real data, evaluating context of synthetic data an comparing synthetic data with original data using statistical analysis; 
Veeramachaneni et al (US 2018/0165475 A1) teaches method of evaluating the synthetic data based on statistical analysis to determine the accuracy and adequate feedback.
Joshi et al (US 2016/0224705 A1) teaches a two dimensional graph of a sample presented in univariate normal distribution.

Claim 21, 35 and 39: 
“generating a univariate distribution score based on the at least one synthetic dataset and the at least one original dataset; generating an evaluation score by evaluating the at least one synthetic dataset based on the training of the least one model, wherein the evaluation score includes the statistical correlation score and the univariate distribution score;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 21-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148